Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Patent No. US 4,512,011 A1 to Turner et al. (hereinafter Turner).

 	As to claim 1, Turner disclose a circuit comprising:
 	a first buffer (Turner; Fig.15: 1501; Col. 20, lines 19-48);
a second buffer (Turner; Fig.15: 1502, Col. 20, lines 19-48):
a third buffer (Turner; Fig.15: 1504, Col. 20, lines 19-48):
a fourth buffer (Turner; Fig.15: 1503, Col. 20, lines 19-48);
a first data input for first data (Turner; Fig15 shows 1501 is receiving data from a receiver  in a input, Col. 20, lines 19-48);
a second data input for second data (Turner; Fig15 shows 1502 is receiving data from a receiver  in a input, Col. 20, lines 19-48);

control logic adapted to connect the first data input to one of the buffers (Turner; Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1501 is connected to a receiver 1402 and receiving data in a input of the buffer 1501), adapted to connect the second data input to one of the buffers (Turner; Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1502 is connected to a receiver 1402 and receiving data in a input and receiving data in a input of the buffer 1502) , adapted to connect the data output to one of the buffers (Turner; Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1501 is connected to a output ckt 1405 and buffer 1502 is connected to a transmitter 1403), adapted to swap the buffer currently connected to the first data input for a non-connected buffer when first data have been validly written through the first data input into the buffer currently connected to the first data input (Turner; Fig.14-15; Col. 20, lines 65-68 and col. 21, lines 1-60 shows and discloses when data is written to a buffer 1501, another buffer (i.e buffer 1504 or 1503) can receive data from the input ckt means to swap to the non-connected buffer. Buffers 1504 and 1503 are not connected to receiver 1402), adapted to swap the buffer currently connected to the second data input for the non-connected buffer when second data have been validly written through the second data input into the buffer currently connected to the second data input (Turner; Fig.14-15; Col. 20, lines 65-68 and col. 21, lines 1-60 shows and discloses when data is written to a buffer1502, another buffer (i.e buffer 1504 or 1503) can receive data from the input ckt means to swap to the non-connected buffer. Buffer 1504 and 1503 is not connected to receiver 1402), and, adapted, for readout of data, to swap the buffer currently connected to the data output for the non-connected buffer when the non-connected buffer has newer validly written data (Turner; Fig.14-15; Col. 20, lines 65-68 and col. 21, lines 1-60 shows and discloses non-connected buffer 1503 and 1504 which are not connected to 

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein, for the purpose of readout of data, instead of swapping the buffer currently connected to the data output for the non-connected buffer, the control logic is furthermore equipped to connect the buffer that is currently connected to the first data input to the data output when a readout request is signaled and it is simultaneously signaled that a writing of first data into the buffer connected to the first data input has been completed, and to connect the buffer that is currently connected to the second data input to the data output when a readout request is signaled and it is simultaneously signaled that a writing of second data into the buffer connected to the second data input has been completed (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60). 

	As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the first data input or the second data input is prioritized, and the control logic is furthermore equipped to connect the buffer that is currently connected to the prioritized data input to the data output for the purpose of readout of data when a readout request is signaled and it is simultaneously signaled that a writing of first data into the buffer connected to the first data input and a writing of second data into the buffer connected to the second data input have been completed (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses Receiver 1402 receives trunk packets, and pads the trunk packets with zeroes, in order to provide space in the packet to transform the trunk packets into switch packets.  Once receiver 1402 has done this, it makes a write request to address control 1404, in order to write the packet into receive buffer 1501 in memory 1401 means RCB has given priority than TTB for received packet).

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the connection of a buffer to the first data input, to the second data input, or to the data output comprises a change of an address offset (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the connection of a buffer to the first data input, to the second data input, or to the data output comprises a switching between signal paths (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the circuit is integrated into a bus node or a bus transceiver (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the control logic is equipped to set a flag when data have been validly written into a buffer and the buffer was swapped, and to reset the flag cyclically, wherein a swapping of the buffers currently connected to the first and second data inputs for another buffer is suppressed when the flag is set (Turner; Col. 22, lines 33-66, Col. 24, lines 56-68 and Col. 25, lines 1-4; Col. 43, lines 13-49).

As to claim 8, Turner discloses a system comprising:
 a first transmitter (Turner, Fig.15: 1405)
a second transmitter (Turner, Fig.15: 1403); 

a circuit according to claim 1 ((Turner, Fig.15),
wherein the first transmitter is connected to the first data input (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses 1405 can read data from buffer 1501),
wherein the second transmitter is connected to the second data input (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses 1403 can read data from buffer 1502),
wherein the receiver is connected to the data output (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses 1406 is connected to transmit buffer 1503), and
wherein the first and second transmitters are equipped to transmit data packets through the data inputs to the circuit and to signal an end of a write operation to the circuit (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60). 

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition Turner discloses wherein the receiver is equipped to signal a readout request to the circuit and to read out a data packet through the data output of the circuit (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Turner discloses wherein the circuit has s+2 buffers, and wherein s indicates the number of transmitters (Turner, Fig. 15 shows number of transmitters s are 2 (i.e 1403 and 1405) and buffers are 4 (i.e 1501, 1502, 1503 and 1504) means circuit has s+2 buffers).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478